FILED
                            NOT FOR PUBLICATION                             FEB 24 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JAMES BOLLA,                                     No. 11-15064

              Plaintiff - Appellant,             D.C. No. 1:09-cv-00165-SOM-LK

  v.
                                                 MEMORANDUM *
DAVID MCCLAIN, individually and in
his capacity as President of the University
of Hawaii; et al.,

              Defendants - Appellees.



                   Appeal from the United States District Court
                            for the District of Hawaii
                Susan Oki Mollway, Chief District Judge, Presiding


                     Argued and Submitted February 14, 2012
                               Honolulu, Hawaii

Before: GOODWIN, TROTT, and MURGUIA, Circuit Judges.

       Appellant James Bolla brought this action against his former employer, the

University of Hawaii at Manoa (“University”), alleging, inter alia, retaliation in

violation of Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681(a)


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
(“Title IX”). Bolla challenges the district court’s grant of summary judgment in favor

of the University on his retaliation claim due to Bolla’s failure to show that the

University’s legitimate, non-retaliatory reasons for firing him were pretextual. The

facts are known to the parties and we do not recite them here.

      We generally look to Title VII standards to resolve claims brought under Title

IX. See, e.g., Oona, R.-S.- v. McCaffrey, 143 F.3d 473, 476-77 (9th Cir. 1998)

(applying Title VII standards to Title IX hostile environment claim). In order for a

plaintiff to prevail on a Title IX retaliation claim, he must first make out a prima facie

case of discrimination, which requires him to show that (1) he engaged in a protected

activity; (2) he subsequently suffered an adverse employment decision; and (3) there

was a causal link between the protected activity and the adverse employment decision.

See Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1064 (9th Cir. 2002). If the

plaintiff does so, then the burden shifts to the defendant to show legitimate,

non-retaliatory reasons for making the adverse decision. Dominguez-Curry v. Nev.

Transp. Dep’t, 424 F.3d 1027, 1037 (9th Cir. 2005). If the defendant provides such

reasons, the plaintiff must then “produce sufficient evidence to raise a genuine issue

of material fact as to whether the employer’s proffered [non-retaliatory] reason is

merely a pretext for [retaliation].” Id. If he relies on circumstantial evidence to show

pretext, the evidence must be “specific” and “substantial.” Cornwell v. Electra Cent.


                                            2
Credit Union, 439 F.3d 1018, 1030-31 (9th Cir. 2006). However, it is insufficient for

the plaintiff to simply deny the defendant’s proffered reason for firing him or rely on

his subjective belief that the challenged employment action was unwarranted. Id. at

1028 n.6.

      Viewing the evidence in the light most favorable to Bolla, we conclude that the

University presented legitimate, non-retaliatory reasons for terminating Bolla and that

Bolla failed to present specific and substantial evidence that would raise a genuine

issue of fact about the believability of the University’s proffered reasons for firing

him. Anthoine v. N. Cent. Counties Consortium, 605 F.3d 740, 753-54 (9th Cir.

2010). Although Bolla seeks to prove retaliation by comparing his case to that of

another coach who received more lenient treatment, we agree with the district court

that Bolla has failed to show how he and the other coach were similarly situated.

Specifically, Bolla has not shown that the other coach’s conduct caused a similar

reaction amongst the student athletes or that the other coach was also subject to

progressive discipline. Therefore, we find that Bolla has not presented sufficiently

specific and substantial evidence from which a jury could conclude that the

University’s reasons for firing Bolla were pretextual. See id.

      Accordingly, we AFFIRM the district court’s grant of summary judgment in

favor of the University.


                                          3